Title: To Benjamin Franklin from Jane Mecom, 29 October 1781
From: Mecom, Jane
To: Franklin, Benjamin


My Dear Brother
Boston octr. 29 1781
I See you do not forgit me tho I have So Long mourned the want of a line from your own hand to convince me of it. March—79 being the date of the Last I have recd. from you, but I have Just now recved a large Package from cousen Jonathan Williams by your order of considerable Valeu but have not yet time to know Exactly, they are things much saught for by our Dressing Ladies which will procure monny tho I thank God, & you, I have not wanted any Good thing, I live very comfortable with my Grand children for good liveing in the Famely; & your Bounty suplies me with all I ought to wish besides yr good company. The Glorious News we have now recd from the southard Makes us Flater our selves you may Return to us soon, & Mr Williams Says live & Injoy helth & happynes twenty years yet; I have no such Expectation for my self, but I wish those a Blessing I may leve behind. I have at length found the sermon you were desierous to see among Mr Stillmans & now send it; I hope it will git saif to hand & procure you some Pleasure to find such Worthys among us. I wrote from Cambridg where my Daughter Lives by a young man who I Expected was to sail the next Day. I am afraid you will think me two Presuming to Introduce to you Persons I know nothing of but by hearsay, but I am two apt to give wey to there solisetations & by that means may have been troblesom to you, tho I hope yr long Expearance will Enable you to git rid of them if they Prove so.—
I mentioned my being coming to Boston in serch of a Book containing all yr Publick writings but I cannot yet find it the Person in whose hands I heard it was is gone out of town. I have only Time to subscribe yr mos obliged Gratfull & affectionat Sister
Jane Mecom
Pray write me—. The Perticulars of the News they send from hear in a hand bill.
 
Addressed: Colonies / His Excellency Benjamin Franklin Esqr / In Pasy / near / Paris
